tax_exempt_and_government_entities_division release number release date name address department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date employer_identification_number ein person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated x xxxx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 c of the code accordingly your exemption from federal_income_tax is revoked effective xx xx xxxx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on xx xx xxxx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on form s us corporation income_tax return for the year s ended xx xx xxxx xxxx xxxx xxxx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely sunita lough director eo examinations enclosures pub pub schedule number or exhibit form 886-a rev date explanation of items tax identification_number year period ended name of taxpayer eo does an organization that receives more than of its income from the general_public on a recurring basis continue to qualify as an organization described in c of the internal_revenue_code facts the eo is organized and operating as an organization described in internal_revenue_code c to provide social recreational and other activities to its members the benefits provided to the members include but is not limited to the following activities restaurant bar comedy club reciprocal golf agreements with other club banquet hall meeting room as well as a dance hall while reviewing the general ledger calendar of events wedding contracts as well as other internal documents provided by the eo it has been noted that the eo is open to the general_public based on the eo conducting a three year analysis it has been noted that the organization received and respectively during tax years ending xxx xx xxxx xxx xx xxxx and xxx xx xxxx the gross receipt from non-members is well over the threshold allowed in public law law sec_501 of the internal_revenue_code provides for from federal_income_tax of clubs organized and operated exclusively for recreation and other non-profitable purposes provided that no part of net_earnings inure to the benefit of any private shareholder sec_1 c of the income_tax regulation provides that in general the exemption extends to social and recreation clubs supported solely by membership fees dues and assessments however a club that engages in a business such as making its social and recreational facilities open to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 public law amended sec_501 effective for tax years beginning after deleting among other things the words and operated exclusively from the law these changes made it possible for more clubs to maintain their exempt status while receiving income from nonmembers in effect clubs can now generate a portion of its gross_income from nonmembers and still retain its tax-exempt statu sec_15 from non-members and up to from investment_income revrul_69_219 1969_1_cb_153 states a social_club that regularly holds its golf course open to the general_public charging established green fees that are used for maintenance and improvement of club facilities is not exempt under sec_501 of the code revproc_71_17 sets forth guidelines for determining the effect of gross_receipts derived from nonmember use of a social club's facilities on the club's exemption under sec_501 of the code additionally this procedure sets forth record keeping requirements that can be used by a club to document member vs nonmember usage this revenue_procedure could be updated to incorporate the changes made to the code form 886-a department of the treasury-internal revenue service schedule number or exhibit explanation of items name of taxpayer tax identification_number year period ended form 886-a rev date eo conclusion a golf club open to the general_public is not exempt under c of the internal_revenue_code as the eo ona recurring basis has exceeded the non-member threshold as outlined in public law as a result revocation of the organization’s exempt status is warranted and form_1120 for tax years ending xxx xx xxxxx xxx xx xxxx xxx xx xxxx and xxx xx xxxxx must be filed with me by xxx xx xxx of the total net_operating_loss found on schedule will be allowed to be carried forward based on disallowing of direct expenses as well as reallocating fixed costs during these tax periods please sign form_6018 agreeing to revocation of your tax exempt status also please find court cases as well as publications which illustrate how internal_revenue_code sec_277 should be followed when filing form 1120's in the future department of the treasury-internal revenue service form 886-a
